Case 5:19-cv-02072-ODW-SP Document 21 Filed 12/11/19 Page 1 of 4 Page ID #:50



  1   Afshin Simon
      Law Office of Afshin Simon
  2   6210 Wilshire Blvd., Ste. 211
      Los Angeles, CA 90048
  3   (424) 229-9778
      siman@simanlawfirm.com
  4
      Attorneys for Plaintiff and the Putative Class
  5
      Kristapor Vartanian (SBN 275378)
  6   kvartanian@kcozlaw.com
      KABAT CHAPMAN & OZMER LLP
  7   333 S. Grand Avenue, Ste. 2225
      Los Angeles, CA 90071
  8   Tel.: (213) 493-3980
      Facsimile: (404) 400-7333
  9
      Attorneys for Defendant
 10
 11   [Additional counsel appearing on signature page]
 12
                           UNITED STATES DISTRICT COURT
 13
                          CENTRAL DISTRICT OF CALIFORNIA
 14
 15   Michael Trujillo, individually and on
      behalf of all others similarly situated,
 16                                                    No. 5:19-cv-02072-ODW-SP
                      Plaintiff,
 17
                                                       Hon. Otis D. Wright, II
 18         v.
                                                       STIPULATION FOR EXTENSION
 19   Free Energy Savings Company, LLC                 OF TIME FOR PLAINTIFF TO
      d/b/a Quality Conservation Services, a           MOVE FOR CLASS
 20                                                    CERTIFICATION
      Delaware limited liability company,
 21
                      Defendant.
 22
 23
 24
            1.     Plaintiff filed the instant Class Action against Defendant on October
 25
      29, 2019.
 26
            2.     Defendant was served with Plaintiff’s Complaint on November 12,
 27
      2019. (See Declaration of Patrick H. Peluso (“Peluso Decl.”) at ¶ 3.) Defendant’s
 28
                                                 1                    CASE NO. 5:19-cv-02072
Case 5:19-cv-02072-ODW-SP Document 21 Filed 12/11/19 Page 2 of 4 Page ID #:51



  1   deadline to answer or otherwise respond to the Complaint was extended to January
  2   2, 2020 via stipulation. (Dkt. 19.)
  3          3.     Under Local Rule 23-3, Plaintiff must move for class certification
  4   within ninety (90) days after serving the Complaint. See Rocha v. Toshinoya West,
  5   Inc., No. CV 06–00487, 2007 WL 8398819, *1 (C.D. Cal. Jan. 8, 2007) (“Plaintiffs
  6   filed this action on January 25, 2006 and served defendants with summons and
  7   complaint on April 7, 2006. Under Local Rule 23-3, they were required to file a
  8   motion for class certification within 90 days after serving the complaint, i.e., by
  9   July 7, 2006.”); Fournier v. Creditors Interchange Receivable Management LLC,
 10   No. CV 10–3220, 2011 WL 976383, *1 (C.D. Cal. Mar. 16, 2011) (“Defendant was
 11   served with the Complaint on May 7, 2010. [ ] On that day, the ninety-day filing
 12   requirement for a motion for class certification under Local Rule 23-3 began
 13   running”).
 14          4.     Thus, Plaintiff’s deadline for moving for class certification is currently
 15   February 10, 2020. (Peluso Decl. at ¶ 4.)
 16          5.     The deadline may be moved by Order of the Court. See L.R. 23-3.
 17          6.     No discovery has begun in the case, which Plaintiff will require to
 18   sufficiently file a Motion for Class Certification. (Peluso Decl. at ¶ 5.) Indeed,
 19   Defendant has not yet responded to the Complaint and, pursuant to this stipulation,
 20   will not do so until just over a month before the current Local Rule 23-3 deadline.
 21   (Id. at ¶ 5.) Thus, the Parties stipulate that the Court vacate and continue the
 22   deadline for Plaintiff to move for class certification at this time. (Id. at ¶ 5.) When
 23   the Parties file a Case Management Statement, the Parties will first confer and each
 24   set forth an appropriate schedule tailored to this case, including new proposed
 25   deadlines for a period of class discovery and the filing and briefing of a motion for
 26   class certification. (Id. at ¶ 5.)
 27          7.     Moreover, Local Rule 23-3 was amended as of December 1, 2019.
 28   Under the amended rule (which governs cases filed on or after December 1, 2019),
                                                  2                    CASE NO. 5:19-cv-02072
Case 5:19-cv-02072-ODW-SP Document 21 Filed 12/11/19 Page 3 of 4 Page ID #:52



  1   the ninety-day requirement has been removed.
  2         WHEREFORE, Plaintiff respectfully requests that the Court enter an Order
  3   vacating the current class certification deadline, with a new date to be established
  4   after the Parties submit their Case Management Statement.
  5
  6
      Dated: December 11, 2019                      WOODROW & PELUSO, LLC
  7
  8                                                 /s/ Patrick H. Peluso
  9
                                                    PATRICK H. PELUSO
 10
 11                                                 Attorneys for Plaintiff
 12
 13
      Dated: December 11, 2019                      KABAT CHAPMAN & OZMER
 14                                                 LLP
 15
                                                    /s/ Kristapor Vartanian
 16
 17                                                 KRISTAPOR VARTANIAN
 18                                                 Attorneys for Defendant
 19
 20

 21
 22
 23
 24
 25
 26
 27
 28
                                                3                       CASE NO. 5:19-cv-02072
Case 5:19-cv-02072-ODW-SP Document 21 Filed 12/11/19 Page 4 of 4 Page ID #:53



  1

  2                            CERTIFICATE OF SERVICE
  3         The undersigned hereby certifies that he served the above and foregoing
  4   papers to be served on all counsel of record on December 11, 2019 by filing such
  5   papers with the Court using the Court’s electronic filing system.
  6
  7                                   /s/ Patrick H. Peluso
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20

 21
 22
 23
 24
 25
 26
 27
 28
                                               4                    CASE NO. 5:19-cv-02072
